Citation Nr: 0925601	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-38 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether there was a timely request for a waiver of recovery 
of an overpayment of nonservice-connected pension benefits in 
the amount of $11,006.89.




REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to 
September 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision of the Baltimore, 
Maryland, Department of Veterans Affairs (VA) regional office 
(RO) Committee on Waivers and Compromises (Committee).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is needed before 
it can address the issue on appeal.  

In the Veteran's substantive appeal, received in October 
2005, he raised the issue of there being clear and 
unmistakable error in failing to timely process the 
termination of benefits after VA was informed the Veteran had 
been incarcerated.  In June 2006, a Decision Review Officer 
noted that the claim for waiver of overpayment was not ready 
to be certified to the Board because the claim for clear and 
unmistakable error had not been considered.  

The Veteran's claims file was sent to the Board without the 
RO having considered the claim for clear and unmistakable 
error.  As the claim for clear and unmistakable error is 
inextricably intertwined with the claim for entitlement to a 
waiver of overpayment, the Board must remand the case so that 
the RO may consider this issue.

The Committee denied the Veteran's claim for a waiver of 
overpayment based upon a finding that his request was 
untimely, in that he did not submit it within 180 days of 
being notified of the overpayment.  In the October 2005 
statement of the case, the Committee informed the Veteran 
that a December 12, 2001, letter had informed him of the 
amount of his overpayment and that he had 180 days to submit 
a request for a waiver of the overpayment.  That letter is 
not in the claims file nor is there any certification from 
VA's Debt Management Center (DMC), located in St. Paul, 
Minnesota, that such notice of the debt was sent on December 
12, 2001.  

Thus, the RO/AMC should contact the DMC to obtain a copy of 
the December 12, 2001, notice issued by the DMC of the 
overpayment at issue, including the amount of the overpayment 
as well as the Veteran's right to request a waiver of 
recovery of this overpayment.  If such a letter of 
notification of indebtedness is unavailable, documentation 
confirming the date the notice of the debt was sent to the 
Veteran and certification that the notice was not returned as 
undeliverable should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the DMC 
has sent a letter to the Veteran notifying 
him of the amount of the overpayment 
incurred and his right to request a 
waiver.  The RO should obtain and 
associate with the claims file a copy of 
any notice letter, indicated to have been 
sent on December 12, 2001, to the Veteran 
concerning the amount of any overpayment 
incurred and his right to request a 
waiver.  If such a letter of notification 
of indebtedness is not available, then a 
certification from the DMC indicating the 
date of the demand letter, which contained 
the notice of appellate rights, as well as 
when and where it was sent and whether it 
was returned as undeliverable, should be 
obtained and associated with the claims 
file.  

2.  The RO/AMC should consider the 
Veteran's claim for whether there was 
clear and unmistakable error in failing to 
timely process the termination of benefits 
after VA was informed the Veteran had been 
incarcerated.


3.  The RO/AMC should ask the Veteran to 
complete an updated VA Form 5655, 
Financial Status Report.

4.  Thereafter, the RO/AMC should 
reconsider the issue of the timeliness of 
the receipt of the Veteran's request for a 
waiver of recovery of an overpayment of 
nonservice-connected pension benefits in 
the amount of $11,006.89 based on a review 
of the entire evidentiary record.  If the 
decision remains adverse to the Veteran, 
the RO should provide him with a 
supplemental statement of the case and 
afford him an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

